7/14/2021

                     Orange County Clerk - Court Records Search



                    2021-CC-008015-O : ARSLAN AKHMETOVvs. HEALTHCARE REVENUE RECOVERY
                    GROUP LLC

      Case Type:           CC - County Civil $8,001 - $15,000                       Date Filed:           6/16/2021
      Location:            Div 71                                                   UCN:                  482021CC008015A001OX
      Judge:               Amy J Carter                                             Status:               Pending
      Citation Number:     CC - County Civil $8,001 - $15,000                       Appear By Date:


                                                                  Parties
  Name                                                                         Type            Attorney               Atty Phone
  ARSLAN AKHMETOV                                                              Plaintiff       THOMAS PATTI           844-542-7235
  HEALTHCARE REVENUE RECOVERY GROUP LLC                                        Defendant



                                                               Charge Details
  Offense Date                     Charge               Plea       Arrest             Disposition                  Sentence



                                                               Docket Events
  Date                    Description                                                                                     Pages
  6/20/2021               Summons Issued Electronically as to                                                             2

                          Comments: EMAILED TO ATTY
  6/16/2021               Request to Produce                                                                              5
  6/16/2021               Notice of Service of Interrogatories                                                            6
  6/16/2021               Complaint                                                                                       33
  6/16/2021               Civil Cover Sheet                                                                               3
  6/16/2021               Case Initiated



                                                                 Hearings
  Date               Hearing                            Time                Location                              Pages



                                                                 Financial
  Date                Description                                           Payer                                         Amount
  6/16/2021           Transaction Assessment                                                                                        310.00
  6/16/2021           Payment                                               Thomas John Patti III                                  -310.00
                                                                            Balance Due:                                              0.00



                                                                  Bonds
  Description                         Status Date                           Bond Status                                            Amount



                                                                 Warrants
  Number      Status Description           Issue Date     Service Date        Recall Date       Expiration Date       Warrant Type


                                                                                                                                         1/1
